Citation Nr: 1126858	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-21 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral chondromalacia patella.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In September 2008, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The issue of entitlement to service connection for sinusitis has been raised by the record, see May 2011 Informal Hearing Presentation on page 3, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is not a credible historian.

2.  A bilateral knee disability clearly and unmistakably existed prior to service.

3.  The pre-existing bilateral knee disability clearly and unmistakably did not permanently increase the underlying disability during service.


CONCLUSION OF LAW


The presumption of soundness for a bilateral knee disability is rebutted, and that disability was not permanently aggravated during service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  A VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the United States Court of Appeals for the Federal Circuit held that the VCAA notice must be provided prior to the initial decision or prior to readjudication, and such duty to notify cannot be satisfied by post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim. Id.

The Board finds that VA's duties under the VCAA and the implementing regulations have been fulfilled.  In a May 2005 letter, the Veteran was provided adequate notice as to the evidence needed to substantiate the claim for service connection, what evidence was to be provided by the appellant, and what evidence the VA would attempt to obtain on his behalf.  In a November 2008 letter, VA informed the Veteran how disability evaluations and effective dates are assigned once service connection has been awarded.  The former letter predated the rating decisions on appeal; the latter letter was issued after the rating decision on appeal.  The Board does not find that the Veteran has been prejudiced by the November 2008 letter since the RO readjudicated the claim for service connection in November 2009, which cured any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

As to VA's duty to assist, VA has obtained service treatment records, which appear to be complete.  The Veteran submitted private medical records in connection with the claim.  He has stated he has not received treatment at VA.  Thus, there are no VA treatment records to obtain.  VA provided the Veteran with a VA examination in November 2009.  The Veteran's representative has argued that the November 2009 examination report is inadequate.  The Board disagrees.  The examiner stated he had reviewed the claims file.  He answered the question asked, which was whether the Veteran had a bilateral knee disability that was incurred in or aggravated by service.  The examiner answered in the negative as to aggravation and provided a rationale.  The Board finds that the evidence is sufficient to make a determination on the claim.  

In February 2010, the Veteran submitted additional argument along with some lay statements.  In May 2011, the Veteran's representative waived initial consideration of that evidence by the RO.  Thus, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).

In sum, the Board concludes that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


II.  Credibility Determination

Initially, the Board will make a credibility determination, as it directly impacts the issue on appeal.  The Board has read through the entire record and concludes that the Veteran is not a credible historian.  The reasons follow.

At service entrance in April 1977, the Veteran completed a Report of Medical History, wherein he specifically checked, "No" to ever having or having then "'Trick' or locked knee."  See id. at Item # 11.  In signing that document, the Veteran attested to the following:  

I certify that I have reviewed the foregoing information supplied by me and that it is true and complete to the best of my knowledge.

Id. above signature.

However, the problem with the Veteran checking, "No" to ever having or having then a past medical history of knee problems is that the Veteran did, in fact, have a past medical history involving both knees prior to service.  For example, the service treatment records show that the Veteran reported he had a history of "dislocations" while playing high school sports.  See November 16, 1977 service treatment record.  A subsequent treatment record shows that the Veteran reported that both legs "dislocated" in 1974-1975 and that he had experienced trouble with both of them ever since.  See November 18, 1977, Consultation Report.  The Veteran is competent to report this past medical history, and the Board finds such report of history entirely credible.  Thus, the Veteran's denial in the Report of Medical History at service entrance was a false statement, and yet the Veteran certified that such facts were true.  This significantly damages the Veteran's credibility.  Specifically, it is difficult for the Board to accord any probative value to statements made by someone who would intentionally deny a past medical history knowing such facts were not true, but at the same time certify that such facts were true.

Additionally, the Veteran has been inconsistent as to how he sustained injuries to his knees prior to service.  For example, a November 1977 service treatment record shows that the Veteran reported a history of past dislocations while playing high school "sports."  A different November 1977 service treatment record shows the Veteran reported that he had both legs dislocated in "74-75."  Another November 1977 service treatment record shows that the Veteran reported the knee pain since 1973.  The January 1978 Medical Board report shows that the Veteran reported knee pain since about 1973 and "some vague history of a left knee injury in high school."  The examiner noted that the Veteran reported he had regained full function of the left knee "after being casted twice for a total of several weeks."  

In an April 2005 VA Form 21-4138, Statement in Support of Claim, the Veteran stated, "I ran track in high school where I injured both knees."  In a VA Form 21-4138 only two months later, the Veteran reported, "I readily admit that I was injured with an acute and transitory injury while playing football in high school."  At the October 2006 Decision Review Officer hearing, the Veteran testified that he had injured his knees in the 10th grade while playing football.  See Transcript on page 1.  He then stated that the next time he injured his knees was in service.  Id.  

Thus in reading through both the service treatment records and the Veteran's statements in connection with the claim, there is an inconsistency in how the Veteran injured his knees in high school and whether he injured it more than one time.  The service treatment records imply that there may have been more than one injury, as the Veteran reported the left knee needed to be casted on two occasions.  During the current appeal, the Veteran has reported one injury prior to service and has varied whether it was injured while running track or while playing football.  These inconsistent statements further hurt the Veteran's credibility.

Due to the false statement the Veteran provided at service entrance and the inconsistent statements he has provided over the years, the Board will be according the Veteran's statements and testimony little to no probative value.


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file to include his written contentions, his and his wife's testimony, the lay statements, and the private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Generally, veterans are presumed to have entered service in sound condition as to their health.  See 38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2010).

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on a thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  38 C.F.R. § 3.304(b)(1).

In Cotant v. Principi, 17 Vet. App. 116 (2003), the Court determined that 38 U.S.C.A. § 1111 mandates that, to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See also VAOPGCPREC 3-2003 (July 16, 2003).  The burden of proof is on the government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service, and that it was not aggravated in service.  Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The word "unmistakable" means "an item cannot be misinterpreted and misunderstood, i.e., it is undeniable."  Vanerson, 12 Vet. App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 (3rd Coll. Ed. 1988)).  See also Crippen v. Brown, 9 Vet. App. 412 (1996).

The April 1977 entrance examination shows that clinical evaluation of the Veteran's lower extremities was normal.  Thus, the Veteran is entitled to the presumption of soundness pertaining to the bilateral knee.  The Board must next determine whether, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of soundness is rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated during service.

The Board has carefully reviewed the evidence of record, and finds that bilateral chondromalacia patella clearly and unmistakably existed prior to entrance into service.  In this regard, when the Veteran was first seen with complaints of bilateral knee pain in November 1977, he reported a past history of "dislocations" of his bilateral knee.  He reiterated these facts to a different examiner and stated that he had dislocated his knees in "[19]74-[19]75."  As noted above, the Board has no reason to doubt the Veteran's statements of having sustained injuries to his bilateral knee prior to service, as he made such statements while seeking medical treatment, which statements tend to be credible.  Cf. generally Federal Rules of Evidence 803(4) (statements of relevant medical history are an exception to the hearsay rule).  Additionally, it was a statement against interest when comparing these statements to the one he made at service entrance (wherein he denied any past history pertaining to his knees).  Statements against interest tend to be reliable.  Cf. generally Federal Rule of Evidence 804(b)(3); see also Del Rosario v. Peake, 22 Vet. App. 399, 408 (2009) ("[T]he logic of Rule 804(b)(3) of the Federal Rules of Evidence governing statements against interest appears to weigh in favor of the Board's reliance on such statements.").

For these reasons, the Board concludes that the Veteran sustained dislocations to his bilateral knee prior to service entrance, and his statements are sufficient to establish a pre-existing disability.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (Court concluded as a matter of law that the presumption of soundness was rebutted by clear and unmistakable evidence consisting of the veteran's own admissions during inservice clinical evaluations of a pre-service history of psychiatric problems).  Additionally, a medical board determined that the disability had pre-existed service.  The Board has accorded this medical opinion high probative value, as this determination was made contemporaneously with service and based upon the Veteran's own statements.  Therefore, the Board finds that a bilateral knee disability clearly and unmistakably existed prior to his entrance into active duty in April 1977.

The question now is whether bilateral chondromalacia patella was aggravated during service.  See VAOPGCPREC 3-2003 (to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).  The Veteran has specifically alleged that the pre-existing bilateral knee disability was aggravated during service, and that he has had knee problems ever since.  The Board has carefully reviewed the evidence of record and finds that the pre-existing bilateral knee disability clearly and unmistakably was not permanently aggravated during service.  The reasons follow.

Initially, it must be noted that the service treatment records show that the Veteran did not first develop pain after he sustained the injury to his knees in service, but rather that he had had dislocations of his knees in 1974-1975 and that he had experienced "trouble [with] them ever since."  See November 18, 1977 Consultation Report.  Thus, at that time, the Veteran reported a two-to-three-year history of chronic bilateral knee pain.  He subsequently reported knee problems since 1973, which would mean he had been experiencing pain for approximately four years.  A medical board determined that bilateral chondromalacia patella existed prior to service and was not aggravated in service.  

The Board has accorded this medical opinion high probative value, as this determination was made contemporaneously with service after a physical examination that provided detailed clinical findings pertaining to both knees.  The in-service medical professionals determined that the disability was not aggravated during service, and they made that determination contemporaneously with the Veteran's service.  In other words, the January 1978 examination was conducted by a medical professional who had an opportunity to examine the Veteran as he was experiencing the symptoms following the in-service knee injury.  The January 1978 physical examination showed only mild positive findings.  For example, the examiner stated the knee had normal ligamentous stability.  There was no quadriceps atrophy, and there was full range of motion of both knees.  The examiner described the Veteran's stance as normal.  His gait was described as mildly antalgic on the left.  There was no knee effusion.  The left knee was tender under the medial articular facet of the left patella, and there was a "mildly positive" patellar apprehension sign on the left.  There was pain on patellar compression, and mild patellafemoral crepitus during range of motion.  The right knee had no peripatellar tenderness, no effusion, and full range of motion.  There was "only very minimal tenderness under the medial articular facet of the right patella."  The examiner noted that x-rays in the past had been normal.  

Thus, the conclusion by the medical professionals that the disability was not permanently aggravated during service is supported by the clinical findings right before the Veteran was separated from service.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.).

Additionally, in an August 2009 VA examination report, the examiner stated that it was less likely as not that any current bilateral knee disability was aggravated beyond the natural progression of the disease process during service, noting that the Veteran was in service for nine months.  While the examiner is not entirely clear on the basis for his opinion, the Board finds that it establishes that the pre-existing bilateral knee disability was not permanently aggravated during the nine months the Veteran served in the Navy.  Part of this conclusion is based on the lack of documented evidence showing complaints of bilateral knee pain for decades after service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

As to the lack of documentation of bilateral knee problems following service discharge, the Veteran has claimed he could not afford to a see a doctor for many years following discharge.  Of record are private medical records dating as early as 2000 and as late as 2006 (thus, covering a six-year period); however, these records essentially relate to complaints of low back pain-not knee pain.  There is one complaint in September 2002 of throbbing pain associated with the knees, calves, and ankles, and the examiner seemed to associate it with low back pain.  See September 5, 2002, private medical record.  There is no mention of chondromalacia patella in this medical record.  

The Board finds the Veteran's allegation of not being able to have his bilateral knee treated for years after service to be of limited probative value for several reasons.  One, for six years, when he could afford to be treated for physical complaints, the Veteran was treated for low back pain-not bilateral chondromalacia patella.  The Board finds that had the Veteran been experiencing knee problems at that time, such would have been documented in the treatment records.  Two, due to the credibility determination above, the Board finds that the Veteran's allegations of why there is a lack of documentation of treatment are not credible.  The Veteran has an excuse for why there was no documented treatment for the knees after service discharge.  His mother told him she was ashamed of him because of how he carried himself.  See October 2006 hearing transcript on page 4 (there are no page numbers on the transcript).  Doctors would not treat him because he is allergic to most medication.  Id. on page 5.  He was taking care of his elderly mother.  Id. on page 6.  The Veteran has been able to be treated consistently for his low back pain since 2000, and somehow he has not been treated for his bilateral knee pain during this time.  These excuses are rejected as not credible.

The Board has read through the lay statements the Veteran has provided, wherein these individuals allege that the Veteran entered service in good physical condition and was discharged with knee and low back problems.  The Board accords these statements no probative value.  The letters all seem to come from the same source, as they are all written in the exact same format with the same font and very similar language.  It appears that the Veteran may have typed up these letters to support his claim.  More importantly, because the Board does not trust the Veteran's word, it cannot trust the facts in these statements.  Regardless, the Board does not claim that the Veteran had no bilateral knee disability at service discharge, but rather that a pre-existing disability was not permanently aggravated during service.  Thus, even if it accepted the facts provided by these individuals would not change the determination that the disability was not aggravated during service.

The Board notes that there is no competent evidence of record stating that the disability was permanently aggravated beyond the natural progression of the disease process during service.  To the extent that the Veteran has made that allegation, the Board finds (1) that the medical evidence outweighs the Veteran's lay statements and (2) that the Veteran's allegations are not credible due to the Board's determination that the Veteran is not a credible historian.

The Veteran submitted a May 2005 letter from Dr. Gray Barrow, who claims he and the Veteran attended middle and high school together.  He stated, "[The Veteran] was an active competitive athlete in cross country and had no problems with back pain while in school.  I can assure you that [the Veteran]'s back problems began after he graduated from high school."  This medical opinion pertains to the Veteran's back and not his knees.  Thus, it does not assist the Veteran in connection with his claim for service connection for bilateral chondromalacia patella.

Lastly, in the May 2011 informal hearing presentation, the Veteran's representative stated that there was an unsigned, undated, and unidentified abbreviated medical record located in the Veteran's service treatment records "in which the validity of the contents are questionable."  The Board believes that the record the representative is addressing is a November 23, 1977 record (thus, it is, in fact, dated).  The Board finds no basis to question the authenticity of this document.  It accurately reflects the Veteran's age in 1977.  It noted that the Veteran had had a history of knee pain for several years "(1973)."  This exact fact is also reported in the January 1978 physical examination.  Thus, it is not as though this record contains facts that are not consistent with other facts shown in the service treatment records.  For these reasons, the Board finds that such record is an authentic service treatment record.

For the reasons described above, the Board finds that the presumption of soundness at entrance is rebutted, that the evidence of record clearly and unmistakably shows that the Veteran had a pre-existing bilateral knee disability prior to entering service in April 1977, and that the disorder was not aggravated by service.  Accordingly, entitlement to service connection for bilateral chondromalacia patella is denied.  The benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral chondromalacia patella is denied.



_________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


